Citation Nr: 1444949	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-29 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to December 1969, with service in Vietnam from May 1968 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the Veteran initially filed a notice of disagreement regarding entitlement to service connection for bilateral hearing loss, tinnitus, high cholesterol, hypertension, a thyroid disorder, and depression, as well as PTSD.  However, the Veteran withdrew his appeal for all claims except his claim for PTSD in writing in November 2011.  He then submitted a substantive appeal for his PTSD claim only in November 2011.  Therefore, his claim for PTSD is the only claim currently before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds that additional development is necessary with regard to the Veteran's testimony that he engaged in combat while in Vietnam, despite his DD-214 indicating that his military occupational specialty was supply clerk.  In this regard, the Board notes that review of the Veteran's claims file shows that personnel records were requested and a PIES response indicates that such records were mailed; however, only two documents of SPRs are associated with the claims file.  The AOJ should ensure that the complete personnel file is associated with the claims file.  Additionally, the AOJ must make a determination regarding whether the Veteran engaged in combat.  

Second, the Board notes that effective July13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Although it appears the Officer at his Direct Review Officer hearing attempted to explain this amendment, the AOJ should provide the Veteran with the amended version of 38 C.F.R. § 3.304(f).

Third, review of the Veteran's testimony at his August 2013 hearing shows that there may be additional treatment records at Denver Health, which should be obtained and associated with the claims file.

Fourth, the Veteran has submitted evidence from a private provider, Dr. JF, which diagnoses PTSD and provides an opinion that the PTSD is related to his military service.  The Veteran's VA medical records also reflect a PTSD diagnosis.  However, a 2010 VA examination determined there was no such diagnosis.  Accordingly, there is conflicting evidence of record regarding the current diagnosis of the Veteran.  Further, where the Veteran's claim for PTSD is based upon fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, must confirm that the claimed stressor is adequate to support a diagnosis or PTSD, that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).  As such, the Board cannot accept the Veteran's private doctor's nexus statement without other evidence of record.  However, the Veteran should be afforded a new VA examination for his PTSD, which addresses these conflicting medical opinions.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include any missing records from Denver Health.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Use all reasonable means to ensure that the Veteran's complete personnel records are associated with the claims.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Make a determination regarding whether the Veteran's alleged stressors can be verified; if so, conduct all necessary development to do so.  Additionally, make a finding regarding the Veteran's combat status.  Document all such findings and development for the claims file.

4.  Provide notice of the revised regulation to the Veteran.

5.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any PTSD that may be present.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptoms and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the private medical opinion submitted by Dr. JF.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran does not meet the criteria, then Dr. JF's opinion and all other records indicating PTSD must be addressed.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors 1) established as having occurred during active service (if any) and 2) claimed by the Veteran.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



